Citation Nr: 1436976	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  07-38 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969 and from November 1975 to November 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this claim in November 2013 for further development, including especially obtaining recent outstanding VA treatment records and arranging for a VA compensation examination for a medical nexus opinion concerning the likelihood the Veteran's GERD was caused or aggravated by a service-connected disability, particularly medication taken for treatment of his service-connected posttraumatic stress disorder (PTSD).  The recent VA treatment records have been obtained and associated with the file for consideration, but the Veteran cancelled the scheduled examination, without explanation, as discussed further below.  So the Board is proceeding with appellate review of his claim since the remand directives have been accomplished to the extent possible. 


FINDING OF FACT

The Veteran's GERD was not caused and is not being permanently aggravated by a service-connected disability, also is not otherwise shown to be related or attributable to his military service. 


CONCLUSION OF LAW

Entitlement to service connection for GERD is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in August 2005 and March 2006 informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA in obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Moreover, the letters were followed by adequate time for him to submit information and evidence before initial adjudication of this claim, followed by subsequent readjudication in several supplemental statements of the case (SSOC's).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Although a VCAA notice letter did not provide the elements of secondary service connection, the Veteran himself submitted an article stating that medications for certain disorders, including anxiety, can cause or aggravate GERD.  The Board's November 2013 remand also informed him of what is required to establish service connection on a secondary basis.  Accordingly, as he has demonstrated his actual knowledge of what is required to establish his entitlement to secondary service connection, as evidenced by his submission of this evidence, and as a reasonable person could be expected to understand what was needed to substantiate the claim on this basis from the discussion in the Board's November 2013 remand, this error in not providing him a VCAA notice letter, per se, specifically concerning this, was harmless and nonprejudicial.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

See also Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); and Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to notice errors may be shown, in pertinent part, that any defect was cured by actual knowledge on the part of the claimant, or that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim).  

Concerning the duty to assist, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and Madigan Army Medical Center records, among other evidence, are in the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence needing to be obtained.  

In accordance with the Board's November 2013 remand directive, the Veteran was scheduled for a VA examination that was to occur in June 2014.  However, a July 2014 notation reflects that he had cancelled the examination and did not provide any good-cause explanation or request that the examination be rescheduled.  He was notified of this cancellation and the consequences of not appearing for the examination in the July 2014 SSOC.  He indicated in a July 2014 response that he wanted his case forwarded immediately to the Board so that it could proceed with adjudication of this claim.  Accordingly, the Board's decision will be based on the evidence already of record.  See 38 C.F.R. § 3.655(a) (2013) (providing, in relevant part, that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  


In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Analysis

The Veteran contends that his GERD was caused or is being aggravated by various service-connected disabilities, including the medication taken for treatment of them.  In support of his claim, he submitted an article from MedlinePlus stating that many medications can cause or aggravate GERD, including sedatives for insomnia and anxiety.  But for the following reasons and bases, the Board finds that his entitlement to service connection is not established.  

Service connection may established on this alleged secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Under this provision, secondary service connection will be granted for "any additional impairment of earning capacity resulting from an already service[-]connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service[-]connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  So in order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  See also 38 C.F.R. § 3.310(b).


The preponderance of the evidence weighs against a relationship between the Veteran's service-connected disabilities and his GERD, either by way of causation or aggravation.  The only evidence supporting this posited correlation is the article from MedlinePlus stating that certain medications can cause or aggravate GERD.  However, evidence that is speculative, general or inconclusive in nature is not sufficient to substantiate a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, treatise evidence, such as this article, generally is insufficient unless it is accompanied by a medical opinion that favorably applies the principles of the article to the specific facts of the claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Alternatively, a medical article or treatise, standing alone, can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay opinion.  Id. (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because this article is general in nature and not accompanied by an opinion by a medical professional, it is not sufficient to support the claim.  See id.  Indeed, the article does not even list the specific medications that may cause or aggravate GERD, and thus it cannot be used to determine whether the Veteran is taking one or more of the medications referred to by the article for a service-connected disability.  Moreover, it is not apparent based on this article whether any medications he takes for treatment of a service-connected disability is permanently (meaning chronically) aggravating his GERD, as opposed to simply exacerbating attendant symptoms. 

Perhaps the VA compensation examination, if done as scheduled, would have helped resolve this issue by providing the necessary medical comment.  But as the Veteran cancelled the examination, without good cause, the Board is left to decide his claim based on the existing evidence of record.  See 38 C.F.R. § 3.665.


The Veteran's assertion that his GERD was caused or aggravated by a service-connected disability does not otherwise support the claim.  In this regard, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, in this instance the Veteran does not have the necessary training or expertise to render a competent opinion on the specific medical issue in this case, since this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony found not to be competent must be excluded from consideration).  Moreover, apart from the article discussed above, he has not provided any explanation or information in support of his assertions.  Thus, his opinion does not support his claim.  See id.  

Accordingly, entitlement to service connection is not established on a secondary basis.  See 38 C.F.R. § 3.310(a) and (b); Allen, 7 Vet. App. at 448.  


The Veteran has not advanced any specific arguments asserting that his GERD alternatively was directly incurred during his service or is otherwise related to any incident of his service.  There is no evidence showing that his GERD initially manifested (incepted) during his service, and he has not contended that it did.  The earliest evidence of GERD is from several years after his retirement from the military.  Thus, direct service connection for GERD cannot be established based on inception or aggravation in service.  See 38 C.F.R. § 3.303(a). 

Service connection also is not warranted on a presumptive basis.  The Veteran served in Vietnam during the Vietnam Era, and thus it is presumed that he was exposed to an herbicide agent while there such as the dioxin in Agent Orange.  See 38 C.F.R. § 3.307(a)(6) (2013).  However, GERD is not on the list of diseases associated with herbicide exposure for which a presumption has been established under 38 C.F.R. § 3.309(e) (2013).  There equally is no evidence of record indicating the GERD may be related to herbicide exposure, and he has not advanced any such argument to otherwise show direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Brock v. Brown, 10 Vet. App. 155, 160 (1998); and Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  Accordingly, entitlement to service connection on this other basis also is not established. 

The Veteran also served in the Persian Gulf area during the Persian Gulf War and, therefore, is considered a Persian Gulf War Veteran under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.317(e) (2013).  However, as GERD is a diagnosed disease, it is not eligible for presumptive service connection as an undiagnosed illness, and it is also not shown to be part of a medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(a)(1).  Moreover, the Veteran has not advanced such an argument.  Accordingly, presumptive service connection is not warranted for his GERD based on his Persian Gulf War service.  See id.

The preponderance of the evidence therefore is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for GERD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for GERD, including as secondary to service-connected disabilities, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


